Citation Nr: 0836365	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
depressive disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from February to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which granted the veteran's 
claim of service connection for depressive disorder and 
assigned a 50 percent rating effective August 30, 2002.  This 
decision was issued to the veteran and his service 
representative in November 2003.  The veteran disagreed with 
this decision in December 2003, seeking a higher initial 
rating for his service-connected depressive disorder.  He 
perfected a timely appeal in March 2004 and requested a 
Travel Board hearing.  In June 2008, however, the veteran 
failed to report for his Travel Board hearing.  See 38 C.F.R. 
§ 20.704 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a November 21, 2006, letter, the veteran contended that he 
was "completely disabled."  Attached to this letter was a 
copy of a Social Security Administration (SSA) disability 
benefits award letter.  A review of this SSA letter shows 
that the veteran was awarded SSA disability benefits 
beginning in December 2006.  Unfortunately, however, to date, 
the RO has not obtained the veteran's complete SSA records.  
The Board notes that VA has a duty to obtain SSA records when 
it has actual notice that the veteran is receiving SSA 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Accordingly, on remand, the AMC/RO must contact SSA and 
obtain the veteran's complete SSA records, including any 
administrative decision(s) on his application for SSA 
disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social 
Security Administration (SSA) and request 
a copy of the veteran's complete SSA 
disability benefits file, including any 
administrative decision(s) on the 
veteran's application for SSA disability 
benefits and all of the underlying medical 
records.  A copy of any response(s) from 
SSA, to include a negative reply, should 
be included in the claims file.  All 
records provided by SSA also should be 
included in the claims file.

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

